Cassoday, O. J.
I concur in the reversal of the judgment in this case. Under our statute the right of action in favor of the plaintiff’s wife was separate from the cause of action in favor of the plaintiff. Shanahan v. Madison, 57 Wis. 276; McLimans v. Lancaster, 63 Wis. 599, 600. That being so, the plaintiff, as well as his wife, was required to serve the requisite notice in order to preserve his right of action. But, to my mind, it does not follow that Parish v. Eden, 62 *583Wis. 272, or Reed v. Madison, 83 Wis. 171, should be overruled. In the Parish Oase the action'by the administrator for the death of the nine year old boy was for the benefit of the father and mother of the boy, who were the real parties to the action, though not named as such. Strong v. Stevens Point, 62 Wis. 255. This being so, it was held that the notice signed by the father, though not by the mother, was sufficient for both, as there was but one cause of action. The doubt expressed in that case as to whether the statute requiring such notice was applicable was approved in McKeigne v. Janesville, 68 Wis. 50.
In the Reed Case the little girl who was injured was less than eight years of age, and, of course, incapable of serving the notice. A month after she was injured her father commenced an action against the city to recover damages for the care and expenses on account of her injury and sickness and for the loss of her services. In that action the complaint alleged all the facts in respect to the defect in the sidewalk and all the facts in respect to her injury which would have been essential to her recovery. This court held that the complaint in that action by the father and natural guardian of the child was sufficient notice to the city to preserve the right of action in the child. As the only objects of the statute requiring such notice were to enable the city to investigate the facts in respect to the alleged defect in the sidewalk, and also to enable the city to settle for and compromise the damages for the injury, such objects wTere satisfied by the service of such complaint by the little girl’s natural guardian. To have held otherwise, it seemed to the court as then constituted, would be the giving of more importance to form than to substance. Such construction of the statute has existed unchallenged for many years, and, presumably, has during that time been acted upon throughout the state. Assuming that such construction was strained and a departure from the strict letter of the statute, still, *584under recent decisions of this court, such construction should not be overruled (State ex rel. Heiden v. Ryan, 99 Wis. 127; Eau Claire Nat. Bank v. Benson, post, p. 624); especially in a case where the facts are so widely different as in the case at bar. But the overruling of the cases mentioned naturally suggests to the legislature whether such strict construction should be applicable to persons incapable of acting for themselves, and hence dependent entirely upon the voluntary action of some one in their behalf.